DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon D. Patrick (US 7,185,865 – hereinafter Patrick) in view of Gilbert A. Martello (US 6,769,659 – hereinafter Martello), Sarbo et al. (US 2006/0151518 – hereinafter Sarbo), John Veenendaal (US 2011/0126353 – hereinafter Veenendaal), and Norman E. Clifton, Jr. (US 8,196,792 – hereinafter Clifton).
Re Claims 1, 7, and 8:
Patrick discloses a cleaning wipe holding apparatus comprising: a mounting bracket (10); at least one mounting element (50); a fastening element (32); a cleaning wipe receptacle (6); the mounting bracket (10) comprising a mounting surface (near 28, 46) (rear surface) and a fastening surface (opposite forward facing surface of 28, 46) (front surface of mounting surface); the mounting surface (near 28, 46) (rear surface) traversing along the mounting bracket (10); the fastening surface (opposite forward facing surface of 28, 46) (front surface of mounting surface) traversing along the mounting bracket (10), opposite to the  mounting surface (near 28, 46) (rear surface); the at least one mounting element (50) being distributed about the mounting surface (near 28, 46) (rear surface); the fastening element (32) being connected adjacent to the fastening surface (opposite forward facing surface of 28, 46) (see Figs. 1-5), the mounting bracket (10) further comprising a mounting panel (near 20) and a base panel (12); the base panel (12) being connected perpendicular to the mounting panel (near 20); the mounting surface (near 28, 46) (rear surface) traversing along the mounting panel (near 20); and the fastening surface (opposite forward facing surface of 28, 46) (front surface of mounting surface) traversing along the mounting panel (near 20), opposite to the  mounting surface (near 28, 46) (rear surface) (see Figs. 1-5), the mounting bracket (10) further comprising a first mounting aperture (48, 52) and a second mounting aperture (48, 52); the first mounting aperture (48, 52) and the second mounting aperture (48, 52) traversing through the mounting panel (near 20) of the mounting bracket (10) (see Fig. 5); the first mounting aperture (48, 52) and the second mounting aperture (48, 52) being vertically distributed about the mounting panel (near 20) of the mounting bracket (10) (see Fig. 5); each of the at least one mounting element (50) being distributed about each of the first mounting aperture (48, 52) and the second mounting aperture (48, 52) (see Figs. 3 and 5) (see Figs. 1-5), the cleaning wipe receptacle (6) comprising a receptacle cavity (inner storage area), and a wipe slot (located central) (see Figs. 1-5); the cleaning wipe receptacle being removably attached along the fastening surface (opposite forward facing surface of 28, 46) through the fastening element (32) (see Figs. 1 and 3-5); the receptacle cavity (inner storage area) traversing within the cleaning wipe receptacle (6) (see Figs. 1-5);  the wipe slot (located central) traversing through the cleaning wipe receptacle (6) (see Figs 1-5), and the base panel (12) of mounting bracket (10) securing and supporting the cleaning wipe receptacle (6) (see Figs. 1-5), but fails to teach a lamp, the mounting bracket further comprising a first mounting slot and a second  mounting slot; the first mounting slot and the second mounting slot being horizontally distributed about the mounting panel of the mounting bracket; the first mounting slot and the second mounting slot traversing through the mounting panel of the mounting bracket; the fastening element traversing through the first mounting slot and the second mounting slot, a cap, the cap being connected adjacent to the receptacle cavity; and the lamp being connected adjacent to the base panel of the mounting bracket.

Martello teaches a mounting bracket (10’) further comprising a first mounting slot (12’) and a second  mounting slot (12’); the first mounting slot (12’) and the second mounting slot (12’) being horizontally distributed about the mounting bracket (10’); the first mounting slot (12’) and the second mounting slot (12’) traversing through mounting bracket (10’); and the fastening element (15) traversing through the first mounting slot (12’) and the second mounting slot (12’) (see Figs. 3 and 4) (see Figs. 1-5).  Re Claim 7: Martello teaches the fastening element (15) comprising a strap body (see Fig. 3), a first end (tip of 21), a connection element (30), and a second end (opposite tip of 21); the strap body (see Fig. 3) being connected adjacent to a fastening surface (front facing surface – see Fig. 3); the first end (tip of 21) and the second end (opposite tip of 21) being positioned terminally opposite to each other along the strap body (see Fig. 3); and the first end (tip of 21) and the second end (tip of 21) being removably attached to each other through the connection element (30) (see col. 3 lines 19-26).  Re Claim 8: Martello teaches the strap body (see Fig. 3) traversing through the first mounting slot (12’) and the second mounting slot  (12’) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Patrick with that of Martello to provide an alternative design choice for securing a product which would allow for increased flexibility of the size of product secured.  Examiner further notes that while Martello does not describe a separate mounting panel structure, one of ordinary skill in the art would readily recognize that the edges of the bracket of Martello correspond to the mounting panel (edges) of the bracket of Patrick, thus, the combination would be capable of teaching slots horizontally distributed about the mounting panel of the mounting bracket as they would be distributed on the edges of the mounting brackets without the need for any additional inventive skill.

Sarbo teaches wipes (see Abstract), a cap (26), and the cap (26) being connected adjacent to a receptacle cavity (see Figs. 1-12).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Patrick with that of Martello and Sarbo to allow for protection of contents within a container against debris.

Veenendaal teaches a lamp; and the lamp being connected adjacent to a base panel (at 40, 44) of a mounting bracket (30) (see paragraph [0035]) (see Figs. 1-8) (Examiner notes that a reading light can be on any component and also on portion 30 which would be adjacent to portion 40).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Patrick with that of Martello, Sarbo, and Veenendaal to provide benefit to a user in a particular situation to which a light may be used such as accessing products where light may be limited.

Clifton teaches a first mounting slot (17) and a second mounting slot (17) being horizontally distributed about a mounting panel (19) of a mounting bracket (at 11) (see Figs. 1-4); the first mounting slot (17) and the second mounting slot (17) traversing through the mounting panel (19) of the mounting bracket (at 11).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Patrick with that of Martello, Sarbo, Veenendaal, and Clifton to provide a design choice for a mounting bracket with strap as known within the art.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Martello, Sarbo, Veenendaal, and Clifton and further in view of Stanley P. Uchin (4,127,223 – hereinafter Uchin).
Re Claim 10:
Patrick in view of Martello, Sarbo, Veenendaal, and Clifton discloses the device of claim 8, further including a connection element (30) further comprising a first connector (Velcro, snaps, buttons, or clips) and a second connector (Velcro, snaps, buttons, or clips) (see Martello Fig. 3), the first connector (Velcro, snaps, buttons, or clips) being connected adjacent to the first end (tip of 21); the second connector (Velcro, snaps, buttons, or clips) being positioned adjacent to the first connector (Velcro, snaps, buttons, or clips), opposite to the first end (tip of 21); and the first connector (Velcro, snaps, buttons, or clips) being removably attached to the second connector (Velcro, snaps, buttons, or clips), wherein the first connector (Velcro, snaps, buttons, or clips) is configured to connect the first end (tip of 21) to the second end (opposite tip of 21) in a strapped configuration (see Martello Figs. 1-5).   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Patrick with that of Martello to provide an alternative design choice for securing a product which would allow for increased flexibility of the size of product secured, but fails to teach the connection element further comprising an adjustment element; the adjustment element being connected adjacent to the second end; the second end traversing through the adjustment element, and wherein the first end is configured to adjust the strap body in length in a taut configuration.


Uchin further in view teaches an adjustment element (11b); the adjustment element (11b) being connected adjacent to a second end; the second end traversing through the adjustment element (11b), and wherein a first end (11a) is configured to adjust a strap body in length in a taut configuration (see Figs. 1 and 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Patrick in view of Martello, Sarbo, Veenendaal, and Clifton with that of Uchin to allow for additional securement of a product to reduce the chances of the product becoming dislodged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651